Order unanimously affirmed, with costs. Memorandum: In this divorce action Special Term properly denied visitation rights to plaintiff until his paternity of the children, born to defendant while she was married to another, was duly established (see Domestic Relations Law, § 240; Family Ct Act, § 511; see, also, Family Ct Act, § 447). The legitimacy of these children is presumed. The prior nonappealed Family Court order of protection which made provision for plaintiff to visit these children was unauthorized and invalid and in any event expired *1081on May 10,1984, one year after its issuance (see Family Ct Act, § 842). (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — visitation.) Present — Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.